Title: To George Washington from George Walker, 20 August 1795
From: Walker, George
To: Washington, George


          
            Drawing & Painting Academy—Edinburgh [Scotland] Augt 20th 1795.
            Sir,
          
          Impressed with a high idea of your desire to patronize those Arts which improve & embellish life, I beg leave to sollicit your Acceptance of the Prints which accompany this letter.
          
          My intention of presenting them made me take the liberty to insert Your Name in the list of Subscribers, a circumstance which, considering the motive, I hope you will have the goodness to excuse.
          It would not become me to say any thing of a character which is so much superior to any encomiums that I could bestow; permit me only to mention that with the Wise & Good You have acquired the highest esteem As the friend of Peace, of Virtue and of Science; And that tho Universally respected No One more reveres your exalted character than, permit Me to Add, Sir, Your most Obedient humble servant
          
            Geo. Walker.
          
        